*514On Petition for Rehearing.
Bruce, J.
A petition has been filed in which it is claimed that A. M. Iverson had not overdrawn his account at the time of the drawing of the $4,500 and the $2,500 checks on-the elevator sales account, nor were the checks drawn in favor of the bank, and it is therefore claimed that the money was not used for the benefit of the bank and that the case is therefore distinguishable from that of Emerado Farmers’ Elevator Co. v. Farmers’ Bank, 20 N. D. 270, 29 L.R.A.(N.S.) 567, 127 N. W. 522. We do not, however, so understand the evidence. From our examination of the abstract and of the exhibits, we are satisfied that on July 13th, the time of the drawing of the $4,500 cheek, there was not only an overdraft of $2,916.19, but that A. M. Iverson was indebted to the bank for $4,500 which he had taken from the cash and had evidently been juggling with for nearly a month. In our opinion it was immaterial whether the charges were wrongfully made against the wife’s account in order to cover up an overdraft, or to cover up an embezzlement of money from the cash drawer, although they appear to have been made for both purposes.
Again plaintiff is in error in regard to the question of the overdraft at the time of the drawing of the $2,500 check. He only gives us in his printed brief the account of A. M. Iverson as it appears from September 22d and thereafter. The entries on September 22d show checks of $110.95 and a deposit of $2,500 (evidently the check on the elevator sales account) and a balance of $622.90. In order that there might be that balance, however, the $2,500 check had to be deposited for the books show that prior to the 22d, and prior to the deposit of the $2,500 check, there was an overdraft of $1,766.15.
The petition for a rehearing is denied.